 


113 HR 4048 IH: SNAP Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4048 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2014 
Mr. Duffy introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Federal Trade Commission to promulgate regulations prohibiting mobile applications from accessing certain content and functions of a mobile device when such applications are not actively in use unless the user is provided with a disclosure of such access and grants affirmative express consent to such access. 
 
 
1.Short titleThis Act may be cited as the Securing Our Nation’s Application Privacy Act of 2014 or the SNAP Act of 2014.  
2.Access by mobile applications to certain device content and functions 
(a)In generalNot later than 1 year after the date of the enactment of this Act, the Federal Trade Commission shall promulgate regulations in accordance with section 553 of title 5, United States Code, that require— 
(1)any person who develops, sells or offers for sale, or otherwise makes available to consumers a mobile application to ensure that the application does not access any content or functions described in subsection (b) while the application is not actively in use, unless— 
(A)the application triggers the disclosure and consent functions of the mobile platform or operating system described in paragraph (2); and 
(B)the user grants affirmative express consent as described in such paragraph; and 
(2)any person who develops, sells or offers for sale, or otherwise makes available to consumers a mobile platform or operating system to ensure that the mobile platform or operating system— 
(A)immediately before any mobile application that is installed on the mobile device and that is not actively in use accesses any content or functions described in subsection (b), provides the user of the device with a disclosure of such access and the opportunity to grant affirmative express consent to such access or to deny such access; and 
(B)prevents the application from engaging in such access unless the user of the device grants such affirmative express consent.  
(b)Content describedThe content and functions described in this subsection are the following: 
(1)Information about the geographic location of the device. 
(2)Contact information of individuals stored on the device. 
(3)Photographs, video recordings, or audio recordings stored on the device. 
(4)Events or notations stored in a calendar application (or an application with calendar functions) on the device. 
(5)A camera of the device or any information obtained from such a camera. 
(6)A microphone of the device or any information obtained from such a microphone. 
(7)Such additional content or functions specified by the Federal Trade Commission in the regulations promulgated under subsection (a) as the Commission considers necessary to protect the privacy of users of mobile devices. 
3.Enforcement by Federal Trade Commission 
 (a) Unfair or deceptive acts or practices A violation of a regulation promulgated under section 2 shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.   
 (b) Powers of Commission The Federal Trade Commission shall enforce the regulations promulgated under section 2 in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates such a regulation shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.  
4.DefinitionsIn this Act: 
(1)Actively in useThe term actively in use means, with respect to a mobile application, that— 
(A)the application is operating in accordance with the terms of service provided by the developer of the application to the user of the mobile device; and 
(B)the user of the mobile device is interacting with the application or the application is otherwise operating in a manner such that a user of ordinary technical expertise and experience would consider the application to be active, open, or running. 
(2)Mobile applicationThe term mobile application means a software program that runs on the mobile platform or operating system of a mobile device. 
(3)Mobile deviceThe term mobile device means a smartphone, tablet computer, or similar portable computing device that transmits data over a wireless connection. 
(4)Mobile platform or operating systemThe term mobile platform or operating system means the software that enables the basic functionality of a mobile device and the installation and use of mobile applications on the device. 
 
